Citation Nr: 1317202	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the right knee with instability.     

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee with limited flexion.  

3.  Entitlement to an initial rating in excess of 30 percent for osteoarthritis of the right knee with limited extension.  

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  In the April 2010 rating action, the RO granted service connection for osteoarthritis of the right knee with instability and assigned a 20 percent disabling rating, effective from August 27, 2008.  The RO also granted a separate 10 percent rating for osteoarthritis of the right knee with loss of motion, effective from August 27, 2008.  The Veteran disagreed with the evaluations and subsequently filed a notice of disagreement (NOD) in August 2010.  

In April 2011, the RO issued a statement of the case (SOC).  In the SOC, in addition to listing the claims for higher initial ratings for osteoarthritis of the right knee with instability and osteoarthritis of the right knee with loss of motion, the RO also listed a claim for a TDIU rating.  The RO noted that it was the Veteran's contention that he was unable to work due in part to his service-connected right knee disability.  Thus, the issue of entitlement to a TDIU rating was part and parcel of the right knee increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO assumed jurisdiction over the TDIU claim.  [The Board notes that the Veteran had previously filed a claim for a TDIU rating in June 2010 and the RO denied such claim in a March 2011 rating action.]  The Veteran filed a timely substantive appeal (VA Form 9) in May 2011.     

In February 2012, the Board remanded this case.  In an October 2012 rating action, the RO granted a separate 30 percent rating for osteoarthritis of the right knee with limited extension, effective from August 25, 2012, the date of a VA examination.  The RO also recharacterized the Veteran's service-connected osteoarthritis of the right knee with loss of motion, as osteoarthritis of the right knee with limited flexion.    

In light of the above, the issues on appeal have been recharacterized accordingly on the title page.

In a March 2011 rating action, the RO denied the Veteran's claim of entitlement to service connection for degenerative osteoarthritis of the left hip, to include as secondary to the service-connected right knee disability.  In March 2012, the Veteran filed an NOD and an SOC was issued in January 2013.  There is no indication from the information of record that the Veteran filed a substantive appeal (VA Form 9).  Accordingly, this issue is not before the Board for appellate consideration.

The  issues of entitlement to service connection for a right foot disability, a right ankle disability, and a left foot disability, all as secondary to the service-connected right knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required.  With respect to the claims for higher ratings for the right knee, in November 2012 the Veteran's attorney submitted a written statement to the RO accompanied by medical evidence, some of which was new.  The attorney requested that the additional evidence be reviewed by the RO and that a supplemental statement of the case (SSOC) be issued prior to transfer of the case to the Board.  However, an SSOC was not issued.  This should be accomplished on remand.  See 38 C.F.R. §§ 19.31, 19.37.

Concerning the Veteran's claim for a TDIU, he contends that his service-connected disabilities prevent him from engaging in any type of gainful employment and that as a result, he should be awarded a TDIU disability rating.

The Veteran's service-connected disabilities are as follows: osteoarthritis of the right knee with limited extension (30 percent disabling); osteoarthritis of the right knee with instability (20 percent disabling); osteoarthritis of the right hip with limited flexion (20 percent disabling); osteoarthritis of the left knee with limited flexion (20 percent disabling); osteoarthritis of the right knee with limited flexion (10 percent disabling); osteoarthritis of the right hip with limited extension (10 percent disabling); osteoarthritis of the left knee with limited extension (10 percent disabling); and mild degenerative osteoarthritis of the lumbar spine (noncompensable).  The combined service-connected disability rating is 80 percent from August 25, 2012.  

In regard to the Veteran's work history, he worked in construction after his discharge.  However, because of the chronic pain from his osteoarthritis, he stopped working in approximately 2005.  Since March 2006, he has been receiving SSA disability benefits due to multiple joint osteoarthritis.  

The Veteran has submitted evidence in support of his TDIU claim.  In this regard, in a December 2010 letter the Veteran's former employer, Mr. P., stated that he had known the Veteran for 11 years and that his company had employed the Veteran for various projects in the capacity of a general handyman contractor.  Over the years, he noticed that the Veteran had a slight limp and seemed to be in discomfort performing his work.  By 2005, the Veteran informed him that he could no longer work due to his pain.  It was Mr. P.'s opinion that the Veteran was unable to perform the manual labor necessary in their industry.       

In a private medical statement from J.F.H., D.C., M.S., dated in July 2011, Dr. H. stated that due to the Veteran's degenerative osteoarthritis pain in his knees, hips, and back, the Veteran's ability to function had become progressively worse to the point where he was unable to work or carry out the activities of daily living.  Dr. H. opined that the Veteran was unable to stand for greater than 10 minutes, unable to sit without change of position for more than 30 minutes, unable to squat, kneel, stoop, or bend, and was unable to lift greater than 10 pounds.  

In a private medical statement from Dr. H.N., dated in June 2010, Dr. N. stated that it was difficult for the Veteran to get and maintain a job but not impossible.  

In this case, although the examiner from the Veteran's August 2012 VA examination addressed the impact of the Veteran's service-connected right knee disability on his ability to work, the examiner did not consider whether all of the Veteran's service-connected disabilities, collectively, rendered him unable to secure of follow a substantially gainful occupation.  Thus, the Board finds that such an opinion is warranted.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

As the case must be remanded for the foregoing reasons, any recent VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's VA treatment records, dated since January 2013.

2.  Ask the Veteran to identify all private medical care providers that have treated him for his service-connected disabilities since January 2012.  Make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  The claims file should be made available to and reviewed by the examiner(s).  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right knee disability.  The examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's right knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected osteoarthritis of the right knee with limited extension; osteoarthritis of the right knee with instability; osteoarthritis of the right hip with limited flexion; osteoarthritis of the left knee with limited flexion; osteoarthritis of the right knee with limited flexion; osteoarthritis of the right hip with limited extension; osteoarthritis of the left knee with limited extension; and mild degenerative osteoarthritis of the lumbar spine, in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

A complete rationale must be provided for all opinions offered.

4.  After the requested examination(s) has been completed, the report(s) should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report(s) is deficient in any manner, it should be returned to the examiner(s) for corrective action. 

5. Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




